Name: Commission Regulation (EEC) No 3721/90 of 20 December 1990 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/60 Official Journal of the European Communities 21 . 12. 90 COMMISSION REGULATION (EEC) No 3721/90 of 20 December 1990 fixing the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1 676/85 (4), as last amended by Regula ­ tion (EEC) No 2205/90 f5) ;Having regard to the Treaty establishing the European Economic Community,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas Article 9 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 (1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, whereas Council Regulation (EEC) No 2774/75 of 29 October 1975 (3) lays down general rules for granting export refunds and criteria for fixing the amount of such HAS ADOPTED THIS REGULATION : Article 1 whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the egg sector ; The list of codes of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund shall be as shown in the Annex hereto. Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis : Article 2  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band This Regulation shall enter into force on 1 January 1991 . (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 128, 11 . 5. 1989, p. 29. (3) OJ No L 282, 1 . 11 . 1975, p. 68 . (4) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . 21 . 12. 90 Official Journal of the European Communities No L 358/61 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1990. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 20 December 1990 fixing the export refunds on eggs Product code Destination (') Amount of refund ECU/100 units 0407 00 11 000 02 5,20 . 0407 00 19 000 06 3,00 05 3,80 I ECU/100 kg 0407 00 30 000 04 18,00 03 26,00 0408 11 10 000 01 96,00 0408 19 11 000 01 47,00 0408 19 19 000 01 51,00 0408 91 10 000 01 90,00 0408 99 10 000 01 15,00 (') The destinations are as follows : 01 All destinations, 02 All destinations except the United States of America, 03 Bahrein, Oman, Qatar, the United Arab Emirates, the Republic of Yemen, and Hong Kong, 04 All destinations except those of 03, 05 Saudi Arabia, Bahrain, Oman, Qatar, the United Arab Emirates and the Republic of Yemen, 06 All destinations except the United States of America and those of 05 above . NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).